Citation Nr: 1721532	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-49 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for service-connected right knee disabilities.

2.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1969 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a rating in excess of 10 percent for right knee arthritis.  The claims file was transferred to the RO in Milwaukee, Wisconsin, which now has jurisdiction over it.  

A December 2009 rating decision assigned an additional 10 percent rating for right knee instability, effective June 7, 2007; thus, the combined 20 percent rating for the knee is comprised of a 10 percent rating under Diagnostic Code (DC) 5010 for traumatic arthritis and a 10 percent rating under DC 5257 for instability.  In his December 2009 substantive appeal, the Veteran requested a hearing before the Board; he withdrew the request in a statement received in April 2015.

An August 2015 Board decision denied a combined rating in excess of 20 percent for the Veteran's right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties - the Veteran and the legal representative of the VA (the Office of the General Counsel) - filed a Joint Motion for Remand to vacate the Board's decision denying a higher rating for the right knee disability, and to remand the case to the Board.  The Court in a June 2016 Order granted the Joint Motion and remanded the case to the Board for action consistent with the Joint Motion.  In November 2016, the Board remanded the matter for additional development.  There has not been substantial compliance with the remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regarding the Veteran's right knee claim, the examiner gave conflicting commentary that requires clarification.  Specifically, the report contains conflicting commentary regarding the presence of atrophy.  As such, another remand is necessary.  On remand, the Veteran should be provided another right knee examination consistent with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is also asked to provide clarifying statements regarding the Veteran's gait and the etiology of his falls, as detailed in the remand directives below.  Updated treatment records should also be obtained on remand.

Entitlement to TDIU has been raised by the record.  See March 2016 VA right knee examination.  The record is unclear as to when the Veteran ceased working and the record suggests that he was working odd-jobs at various points during the appeal period.  On remand, he should complete a new VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes on remand.

2.  Request that the Veteran identify any pertinent private treatment records that have not already been associated when the claims file, then attempt to obtain any identified records with his assistance.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Request that the Veteran submit a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In this regard, the Veteran should include all employment, including self-employment for the last five years he worked.  

4.  After updated treatment records have been obtained, schedule the Veteran for a new VA right knee examination.  The complete claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  A complete DBQ should be completed, and should include a detailed medical history.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

In addition to filling out a complete DBQ, the examiner is asked to discuss the following, in addition to any other pertinent records and physical observations: (1) the May 2009 VA neurology note reflecting the Veteran's vibration sensation in the right big toe and ankle were absent, making him at risk for falls; (2) the April 2012 VA right ankle examination report in which the provider suggested that the Veteran's gait and functional leg length discrepancy were due to his right knee, and also noting that the Veteran rolled his foot to an inverted position, externally rotated his thigh and limited his ankle and knee motion when ambulating, likely due to right knee instability and pain.

Specifically, the examiner is asked to answer the following inquiries:

(a) Reconcile the various findings regarding the stability of the Veteran's right knee. 

(b) State whether the Veteran's frequent falls either wholly or partially attributable to his service-connected right knee disability?

(c) Describe the Veteran's gait in detail, and comment on any differences between current observation and the April 2012 examination. 

(d) State whether the Veteran has a functional leg length discrepancy.  If there is, is it at least as likely as not this is caused or aggravated by his service-connected right knee disability?

Full rationale should be provided for all opinions expressed.  

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

